Citation Nr: 1031835	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-06 408	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment of death pension benefits for the month of 
the Veteran's death, July 2005.   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had honorable active service from January 1943 to 
November 1945.  His awards included the Combat Infantryman Badge 
and Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows he died on July [redacted], 
2005.  

2.  At the time of his death, the Veteran was receiving VA 
pension benefits in the amount of $363.00 monthly.

3.  The appellant, the surviving spouse of the Veteran, was 
initially entitled to VA death pension benefits at the monthly 
amount of $567.00.  


CONCLUSIONS OF LAW

1.  The criteria for payment of pension benefits earlier than 
August 1, 2005 have not been met.  38 U.S.C.A. §§ 5110(d)(2), 
5111(a), 5112(b)(1) (West 2002); 38 C.F.R. §§ 3.31, 3.400(c)(3), 
3.500(g)(1) (2009).  

2.  The criteria for payment of a surviving spouse's benefit for 
the month of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 5111(c), 5310 (West 2002); 38 C.F.R. § 3.20 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
VCAA notice is not required because the issue presented is solely 
one of statutory interpretation and/or the claim is barred as a 
matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  

There is no dispute as to the facts of this case, as set forth 
above.  The appellant, the widow of the Veteran contends that she 
did not receive any pension benefits for the month of July 2005, 
the month of the Veteran's death, so she should be entitled to 
his pension benefits for that month.  

The law provides that the effective date of the discontinuance of 
pension benefits by reason of the death of the payee will be the 
last day of the month before such death occurs.  38 U.S.C.A. 
§ 5112(b)(1) (West 2002); 38 C.F.R. § 3.500(g)(1) (2009).  Since 
the Veteran died in July 2005, his pension benefits would end 
effective June 30, 2005.  

The effective date of an award of death pension shall be the 
first day of the month in which death occurred.  38 U.S.C.A. 
§ 5110(d)(2) (West 2002); 38 C.F.R. § 3.400(c)(3) (2009).  Thus, 
the appellant is entitled to pension benefits, effective July 1, 
2005.  This is clearly stated on the first page of the September 
2005 award letter.  

However, as of October 1, 1982, payment of pension and other 
benefits may not be made for any period before the first day of 
the calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 
(2009).  That is, since the appellant is entitled as of July 1, 
2005, payment may not be made until August 1, 2005.  This is also 
reflected in the September 2005 award letter and payment is 
confirmed by a compensation and pension award document in the 
file.  

There is an exception for payments for the month of death under 
38 U.S.C.A. § 5310 (West 2002).  The provisions of Section 5111 
apply to payments made under Section 5310 only if the monthly 
amount of pension payable to the surviving spouse is greater that 
the amount of pension the Veteran would have received, but for 
his death, for the month in which his death occurred.  Otherwise, 
no payment of death pension may be made for the month in which 
the Veteran died.  38 U.S.C.A. §§ 5111(c)(1); 5310 (West 2002); 
38 C.F.R. § 3.20 (2009).  Since the amount of death pension the 
appellant was entitled to was greater than the amount of the 
Veteran's pension, the exception for month of death payments 
under 38 U.S.C.A. § 5310 and 38 C.F.R. § 3.20 does not apply.  

The Board has reviewed the applicable regulations and considered 
the appellant's contentions.  However, under the facts of this 
case, the law does not provide any basis for payment of benefits 
to her earlier than August 1, 2005.  


ORDER

Payment of death pension benefits for the month of the Veteran's 
death, July 2005, is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


